DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 47-49, 64-66 and 79-81 are objected to because of the following informalities:  
Regarding claim 47, line 2: the limitation “a plurality of destination locations” should be “the plurality of destination locations” to have proper antecedent basis.
Regarding claim 49, line 1: the limitation “each reciprocating carriage” should be “each of the reciprocating carriages” to have proper antecedent basis.
Regarding claim 49, line 2: the limitation “a desired destination location” should be “a desired destination location of the plurality of destination locations” to have proper antecedent basis.
Regarding claim 64, line 1: the limitation “each set of destination locations” should be “each set of the destination locations” to have proper antecedent basis.
Regarding claim 64, line 2: the limitation “a reciprocal carriage” should be “the reciprocal carriage” to have proper antecedent basis.
Regarding claim 66, line 1: the limitation “each reciprocating carriage” should be “each of the reciprocating carriages” to have proper antecedent basis.
Regarding claim 66, line 2: the limitation “a desired destination location” should be “a desired destination location of the plurality of destination locations” to have proper antecedent basis.
Regarding claim 79, line 2: the limitation “a plurality of destination locations” should be “the plurality of destination locations” to have proper antecedent basis.
Regarding claim 81, line 1: the limitation “each reciprocating carriage” should be “each of the reciprocating carriages” to have proper antecedent basis.
Regarding claim 81, line 2: the limitation “a desired destination location” should be “a desired destination location of the plurality of destination locations” to have proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44, 60-61, 77-78 and 80-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 43, line 1: the limitation “the primary transport system” has a lack of antecedent basis rendering the claim indefinite.
Regarding claim 43, line 2: the limitation “the primary transport system” has a lack of antecedent basis rendering the claim indefinite.
Regarding claim 44, line 1: the limitation “the primary transport system” has a lack of antecedent basis rendering the claim indefinite.
Regarding claim 60, line 1: the limitation “the primary transport system” has a lack of antecedent basis rendering the claim indefinite.
Regarding claim 60, line 2: the limitation “the primary transport system” has a lack of antecedent basis rendering the claim indefinite.
Regarding claim 61, line 1: the limitation “the primary transport system” has a lack of antecedent basis rendering the claim indefinite.
Regarding claim 77, line 2: the limitation “the primary transport system” has a lack of antecedent basis rendering the claim indefinite.
Regarding claim 78: the claim is cut off midsentence rendering the claim indefinite.
Regarding claim 80, line 1: the limitation “each of the plurality of shuttle wings” has a lack of antecedent basis rendering the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 36, 43, 45, 67, 70, 77-79 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (US Patent 3,955,678) in view of Hicham (US Patent 10,058,896) and Hellenbrand (US Patent 9,498,798).
Regarding claim 33, Moyer discloses a system for processing of objects, said system comprising: 
a second conveyor (16);
a perception system (19) including at least one perception unit that generates perception data regarding each object in the singulated stream of objects received from the second conveyor; and 
a distribution transport system (10, 15) for transporting the singulated stream of objects in a third direction that is generally parallel with the second direction for distribution to any of a plurality of destination locations (chutes of conveyor 10) responsive to the perception data (col 1, lines 7-10).
Regarding claim 36, Moyer also discloses the singulated stream of objects is provided on the second conveyor without dividers between the objects (fig 1).
Regarding claim 43, Moyer also discloses the primary transport system includes at least one diverter unit (15) for diverting objects from the primary transport system.
Regarding claim 45, Moyer also discloses the distribution transport system includes a plurality of diverters (15) for urging objecting in directions that are generally transverse to the third direction.
Regarding claim 67, Moyer also discloses a method of processing of objects, said method comprising: 
a second conveyor (16);
generating perception data regarding each object in the singulated stream of objects received from the second conveyor (via 19); and 
transporting the singulated stream of objects in a third direction that is generally parallel with the second direction for distribution to any of a plurality of destination locations (chutes of conveyor 10) responsive to the perception data (col 1, lines 7-10).
Regarding claim 70, Moyer also discloses the singulated stream of objects is provided on the second conveyor without dividers between the objects (fig 1).
Regarding claim 77, Moyer also discloses diverting objects from the primary transport system (via element 15).
Regarding claim 78, Moyer also discloses urging (via element 15).
Regarding claim 79, Moyer also discloses providing a plurality of destination locations (chutes of conveyor 10) into which objects may be directed based on the perception data (col 1, lines 7-10).
Moyer does not explicitly disclose (claim 33) an input transport system including a first conveyor that transports a disorganized stream of objects from an input bin along a first direction to a second conveyor; a singulation system including a robotic arm having an end effector that selectively provides a singulated stream of objects on the second conveyor for transport along a second direction that is at least in part orthogonal to the first direction and (claim 67) transporting objects along a first conveyor that transports a disorganized stream of objects from an input bin along a first direction to a second conveyor and using a robotic arm having an end effector to selectively provide a singulated stream of objects on the second conveyor for transport along a second direction that is at least in part orthogonal to the first direction.
Regarding claim 33, Hicham teaches an input transport system including a first conveyor (3) that transports a disorganized stream of objects along a first direction to a second conveyor (9); a singulation system (7) including a robotic arm (7) having an end effector (8) that selectively provides a singulated stream of objects on the second conveyor for transport along a second direction that is at least in part orthogonal to the first direction (fig 1).
Regarding claim 67, Hicham also teaches transporting objects along a first conveyor (3) that transports a disorganized stream of objects along a first direction to a second conveyor (9) and using a robotic arm (7) having an end effector (8) to selectively provide a singulated stream of objects on the second conveyor for transport along a second direction that is at least in part orthogonal to the first direction (fig 1).
It would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify the system of Moyer 
to include an input transport system including a first conveyor that transports a disorganized stream of objects along a first direction to a second conveyor; a singulation system including a robotic arm having an end effector that selectively provides a singulated stream of objects on the second conveyor for transport along a second direction that is at least in part orthogonal to the first direction and transporting objects along a first conveyor that transports a disorganized stream of objects along a first direction to a second conveyor and using a robotic arm having an end effector to selectively provide a singulated stream of objects on the second conveyor for transport along a second direction that is at least in part orthogonal to the first direction.as taught by Hicham in order to singulate the articles when provided with a pile of articles (abstract).
Moyer in view of Hicham do not explicitly disclose (claim 33 and 67) the first conveyor that transports a disorganized stream of objects from an input bin.
Regarding claims 33 and 67, Hellenbrand teaches a first conveyor (45) that transports a disorganized stream of objects from an input bin (46).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first conveyor of the system of Moyer in view of Hicham to include an input bin as taught by Hellenbrand in order to provide a location for receiving and/or storing the articles before processing.
Claims 34, 35, 44, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Hicham and Hellenbrand as applied to claims 33 or 67 above, and further in view of Massen (US Patent 5,794,788).
Moyer in view of Hicham and Hellenbrand disclose all of the limitations of claims 33 or 67 above, but do not disclose (claim 34) a singulated stream of objects is
provided on a cleated conveyor and (claim 35) one object is provided in each cleated area of the cleated conveyor and (claim 44) a primary transport system includes a cleated conveyor and (claim 68) the singulated stream of objects is provided on a second conveyor on a cleated conveyor and (claim 69) one object is provided in each cleated area of the cleated conveyor.
Regarding claim 34, Massen teaches a singulated stream of objects (14) is
provided on a cleated conveyor (12, 16).
Regarding claim 35, Massen also teaches one object (14) is provided in each cleated area of the cleated conveyor.
Regarding claim 44, Massen also teaches a primary transport system includes a cleated conveyor (12, 16).
Regarding claim 68, Massen also teaches the singulated stream of objects (14) is provided on a second conveyor on a cleated conveyor (12, 16).
Regarding claim 69, Massen also teaches one object (14) is provided in each cleated area of the cleated conveyor.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the conveyors of the system of Moyer in view of Hicham and Hellenbrand to be cleated conveyors and one object is provided in each cleated area of the cleated conveyor as taught by Massen in order to convey the objects without slipping (col 2, lines 20-24).
Claims 37-38, 46 and 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Hicham and Hellenbrand as applied to claims 33 or 67 above, and further in view of Bonnet (US Patent 5,839,566).
Moyer in view of Hicham and Hellenbrand disclose all of the limitations of claims 33 or 67 above, but do not disclose (claim 37) the singulated stream of objects is provided on the distribution transport system in a plurality of carriers and (claim 38) one object is provided in each of the plurality of carriers and (claim 46) the distribution transport system includes a plurality of actuatable carriages and (claim 71) the singulated stream of objects is provided on the distribution transport system in a plurality of carriers and (claim 72) one object is provided in each of the plurality of carriers.
Regarding claim 37, Bonnet teaches a singulated stream of objects (17) is provided on a distribution transport system in a plurality of carriers (25).
Regarding claim 38, Bonnet also teaches one object (17) is provided in each of the plurality of carriers.
Regarding claim 46, Bonnet also teaches a distribution transport system includes a plurality of actuatable carriages (25).
Regarding claim 71, Bonnet also a singulated stream of objects (17) is provided on the distribution transport system in a plurality of carriers (25).
Regarding claim 72, Bonnet also teaches one object (17) is provided in each of the plurality of carriers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the distribution transport system of the system of Moyer in view of Hicham and Hellenbrand to include the singulated stream of objects is provided on the distribution transport system in a plurality of carriers and one object is provided in each of the plurality of carriers and the distribution transport system includes a plurality of actuatable carriages and the singulated stream of objects is provided on the distribution transport system in a plurality of carriers and one object is provided in each of the plurality of carriers as taught by Bonnet in order to reduce impact on the conveyed articles by not requiring pushers.
Allowable Subject Matter
Claims 50-59 and 62-63 are allowed.
Claim 64-66 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claim 60-61 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 39-42 and 73-76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 47-49 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 80-81 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 50, Moyer is considered the closest prior art and discloses a system for processing of objects, said system comprising: 
a second conveyor (16)
a perception system (19), said perception system for receiving the singulated stream of objects, said perception system including at least one perception unit (19) that generates perception data regarding each object in the singulated stream of objects received from the second conveyor; and 
a distribution transport system (10, 15) for transporting the singulated stream of objects in a third direction that is generally parallel with the second conveyor for distribution to any of a plurality of destination locations (chutes of conveyor 10) responsive to the perception data.
Regarding claim 50, Hicham teaches an input transport system including a first conveyor (3) that transports a disorganized stream of objects along a first direction to a second conveyor (9) and a singulation system including a robotic arm (7) having an end effector (8) that selectively provides a singulated stream of objects.
Regarding claim 50, Hellenbrand teaches a first conveyor (45) that transports a disorganized stream of objects from an input bin (46).
The primary reason for the allowance of claim 50 is the inclusion of each of the plurality of destination locations being provided as a set of destination locations adjacent a reciprocal carriage for receiving objects in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        9/29/2022